ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_06_FR.txt.                                                                                 350




    OPINION DISSIDENTE DE M. LE JUGE AD HOC CARON

[Traduction]

   Désaccord avec la conclusion de la Cour tendant à déclarer irrecevables les
première et deuxième demandes reconventionnelles de la Colombie — Connexité
directe, en fait comme en droit, dans le cas des première et deuxième demandes
reconventionnelles de la Colombie.
   Connexité directe en fait — Objet de la demande — Zone contiguë unique de la
Colombie établie par le décret présidentiel 1946 du 9 septembre 2013 au cœur de
l’ensemble factuel sous-tendant la demande du Nicaragua — Ensemble factuel
sous-tendant les première et deuxième demandes reconventionnelles de la Colombie
recouvrant les faits mêmes qui ont motivé la proclamation du décret.
   Condition de connexité directe — Désaccord quant au fait que la connexité
directe devrait exister à la fois en fait et en droit — Connexité ne devant exister
qu’en fait ou en droit — Existence d’un lien entre les buts juridiques poursuivis par
les Parties, puisque le Nicaragua demande l’abrogation du décret présidentiel 1946,
tandis que la Colombie, par ses première et deuxième demandes reconventionnelles,
vise à faire valider les motivations à l’origine de sa proclamation.
   Diversité des facteurs à l’aune desquels s’apprécie la recevabilité de demandes
reconventionnelles — Rôle unique dévolu à la Cour en matière de règlement pacifique
des différends — Désaccord quant à la nécessité pour la demande reconventionnelle
et pour la demande d’être fondées sur les mêmes principes ou instruments juridiques.



                                I. Introduction

   1. La Cour, dans son ordonnance du 15 novembre 2017, conclut à la
recevabilité de deux des quatre demandes reconventionnelles présentées
par la Colombie. Se référant à l’article 80 de son Règlement, elle indique
que la recevabilité d’une demande reconventionnelle est subordonnée à
une double condition de compétence et de connexité directe. Je suis d’ac-
cord avec une grande partie du contenu de l’ordonnance et, en particulier,
avec l’analyse que fait la Cour de la condition de compétence, telle qu’elle
s’applique en la présente espèce. En revanche, je suis en désaccord avec
son analyse de la condition de connexité directe à deux égards.
   2. Premièrement, avec tout le respect que je dois à la Cour, je ne puis
la suivre lorsqu’elle conclut à l’absence de connexité directe, tant en fait
qu’en droit, entre les deux premières demandes reconventionnelles de la
Colombie et l’objet des demandes principales du Nicaragua et, partant, à
l’irrecevabilité de ces demandes reconventionnelles.
   3. Deuxièmement, et plus fondamentalement, je joins cette opinion
dans le but de faire avancer la réﬂexion de la Cour sur les principes qui
sous-tendent sa condition de connexité directe. Bien que l’action recon-
ventionnelle soit depuis longtemps prévue devant la Cour et dans son

                                                                                  65

          droits souverains et espaces maritimes (op. diss. caron)                        351

Règlement, c’est seulement au cours des dernières décennies que la pra-
tique s’en est développée. Il n’est donc pas trop tard pour s’interroger sur
les principes qui animent la Cour dans l’exercice qu’elle fait de la part
d’appréciation dont elle jouit à cet égard.


II. Appréciation de l’existence d’une connexité directe dans le cas
      des première et deuxième demandes reconventionnelles

           1. Enoncé par la Cour de la condition de connexité directe
   4. L’article 80, qui n’est pas une disposition du Statut mais plutôt une
interprétation de la Cour, dispose dans le passage pertinent qu’il ne peut
être connu d’une demande reconventionnelle « que si celle-ci … est en
connexité directe avec l’objet de la demande de la partie adverse ». Cette
condition de « connexité directe » a été qualiﬁée de « colonne vertébrale
des demandes reconventionnelles », permettant de distinguer le domaine
propre à cette procédure incidente de celui d’une demande séparée,
laquelle ouvre une nouvelle instance 1. La Cour a été amenée à lui donner
corps au ﬁl de sa jurisprudence.
   5. La Cour a ainsi déclaré que cette condition pouvait s’apprécier à la
fois en fait et en droit 2. A propos de la connexité factuelle, elle a pris en
considération les questions de savoir si les faits invoqués par chaque par-
tie se rapportaient à une même zone géographique ou à une même
période, et si ces faits étaient de même nature, c’est-à-dire si les parties
tiraient grief de comportements similaires. Dans l’aﬀaire relative à l’Ap-
plication de la convention contre le génocide, la Cour a explicité que l’enjeu
de l’examen des faits, globalement, consistait à déterminer si les demandes
respectives des parties reposaient sur des faits s’inscrivant dans le cadre
d’un « même ensemble factuel » 3.
   6. A propos de la connexité juridique, la Cour a pris en considération
les questions de savoir
       « si la demande reconventionnelle était en connexité directe avec les
       demandes principales au regard des principes ou instruments juri-
       diques invoqués, [et] si le demandeur et le défendeur pouvaient être

   1 Robert Kolb, La Cour internationale de Justice, Paris, Pedone, 2013, p. 680.
   2 Voir, par exemple, Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles,
ordonnance du 17 décembre 1997, C.I.J. Recueil 1997, p. 258, par. 33 :
          « Considérant que le Règlement ne déﬁnit pas la notion de « connexité directe » ;
       qu’il appartient à la Cour d’apprécier…, compte tenu des particularités de chaque
       espèce, si le lien qui doit rattacher la demande reconventionnelle à la demande prin-
       cipale est suﬃsant ; et que, en règle générale, le degré de connexité entre ces demandes
       doit être évalué aussi bien en fait qu’en droit[.] »
   3 Ibid., p. 258, par. 34. L’expression « ensemble factuel » a maintes fois été reprise

depuis lors dans la jurisprudence.

                                                                                            66

         droits souverains et espaces maritimes (op. diss. caron)                         352

      réputés poursuivre le même but juridique à travers leurs demandes
      respectives » (ordonnance, par. 25).
   7. Il n’est pas rare que la Cour recherche s’il existe une connexité
directe avec la demande de la partie adverse et non avec « l’objet » de cette
demande, pourtant expressément visé à l’article 80. Or, cette référence à
« l’objet » est signiﬁcative, puisqu’elle tend à indiquer que l’accent sera
davantage mis sur le diﬀérend lui-même que sur la forme juridique sous
laquelle le demandeur l’aura présenté en formulant sa demande.

   8. Plusieurs commentateurs ont observé que la multiplicité des facteurs
pris en considération par la Cour était une indication de la latitude dont
celle-ci jouit dans l’exercice de sa part d’appréciation. Dans son analyse
de la pratique de la Cour, S. Rosenne écrit ainsi, à propos de la condition
de connexité directe, que
     « l’absence de rigidité est une caractéristique de la manière dont les
     Etats et la Cour abordent les demandes reconventionnelles. On
     éprouve, à vrai dire, certaines diﬃcultés à tirer de ces précédents des
     principes généraux, si ce n’est que chaque cas concret doit être envi-
     sagé en lui-même. » 4
L’on relèvera que les déclarations par lesquelles la Cour aﬃrme avoir
« pris en considération divers facteurs susceptibles d’établir la connexité
directe », et l’avoir fait « compte tenu des particularités de chaque espèce »,
attestent qu’elle exerce cette part d’appréciation au cas par cas (ordon-
nance, par. 22-23 ; les italiques sont de moi). Le constat en est important
car il montre que, fort heureusement à mon sens, l’analyse de la Cour ne
se réduit pas aisément à un ensemble de considérations qu’il s’agirait d’ap-
pliquer mécaniquement. Bien que la Cour fasse, dans son ordonnance,
référence aux facteurs pris en compte, il est diﬃcile de percevoir quelle est,
ou devrait être, la hiérarchie entre eux et, plus fondamentalement, quels
sont le ou les principes présidant à leur sélection et à la détermination de
leur importance relative. La question de savoir quels sont les principes en
jeu sera analysée dans la troisième partie de la présente opinion.
   9. Pour l’heure, il suﬃra d’observer que le raisonnement de la Cour
implique une part d’appréciation qui rend malaisée toute critique de sa
décision de conclure à une absence de connexité directe, en fait comme en
droit, dans le cas des première et deuxième demandes reconventionnelles.
Le juge Schwebel, à propos de l’application par la Cour d’un droit impli-
quant des considérations d’équité, avait écrit ceci :
         « Malgré l’écart entre la ligne de délimitation tracée par la Chambre
      et celle qui résulterait de mon analyse, j’ai voté pour l’arrêt de la
   4 Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996, 3e éd.,

1997, vol. III, p. 1276. S. Murphy écrit que l’application de la condition de connexité directe
relève « davantage d’un art que d’une science exacte ». Sean Murphy, « Counter-claims
Article 80 of the Rules », The Statute of the International Court of Justice: A Commentary
(sous la dir. de A. Zimmermann et al.), 2012, 2e éd., p. 1010.

                                                                                            67

        droits souverains et espaces maritimes (op. diss. caron)                    353

     Chambre. Si je l’ai fait, [c]’est … parce que je reconnais que les fac-
     teurs qui entraînent la diﬀérence entre les lignes se prêtent à plus
     d’une interprétation plausible en droit et assurément en équité…
     Dans un tel domaine, le droit demeure ﬂuctuant, et les aspects de
     jugement ou d’appréciation des éléments de droit et d’équité jouent
     un rôle prédominant. » 5

De même, la part d’appréciation qu’exerce au cas par cas la Cour lors-
qu’elle se pose la question de l’existence d’une connexité directe rend pos-
sible tout un éventail de conclusions. A cet égard, mon dissentiment réside
en ceci que, en exerçant moi-même cette même part d’appréciation,
j’aboutis à une conclusion diﬀérente de celle de la majorité. J’estime
important d’expliquer pourquoi. L’existence d’une part d’appréciation
permet certes toute une diversité de points de vue, mais pas n’importe
lesquels. L’usage qui peut en être fait n’est pas illimité ; il doit, pour ne
pas prêter le ﬂanc à la critique, être précisé, en étant motivé. Dans la sec-
tion suivante, je reviendrai sur la part d’appréciation dont la Cour
explique avoir fait usage s’agissant des première et deuxième demandes
reconventionnelles, et j’exposerai les raisons qui m’amènent à me disso-
cier de la conclusion à laquelle elle est parvenue.

       2. Connexité directe entre les première et deuxième demandes
           reconventionnelles et l’objet des demandes principales
   10. L’analyse à laquelle se livre la Cour pour déterminer s’il y a
connexité directe entre les première et deuxième demandes reconvention-
nelles et l’objet des demandes principales est succincte. Comme la Cour
l’observe au paragraphe 35, la première demande reconventionnelle porte
« sur le manquement allégué du Nicaragua à une obligation d’exercer la
diligence requise aux ﬁns de protéger et de préserver l’environnement
marin dans le sud-ouest de la mer des Caraïbes », la deuxième, « sur son
manquement à l’obligation alléguée d’exercer la diligence requise aux ﬁns
de protéger le droit des habitants de l’archipel de San Andrés, en particu-
lier les Raizals, de bénéﬁcier d’un environnement sain, viable et durable ».
   11. Recherchant si les première et deuxième demandes reconvention-
nelles présentent une connexité factuelle avec l’objet des demandes princi-
pales, la Cour conclut qu’elles « concernent pour l’essentiel la même zone
géographique que les demandes principales » du Nicaragua (ordonnance,
par. 36). Elle ne dit pas si elles concernent la même période (quoiqu’elle le
fasse en ce qui concerne la troisième demande reconventionnelle), vraisem-
blablement parce que la question ne se pose pas. La Cour décrit les divers
types de comportement que la Colombie reproche au Nicaragua (à savoir
le fait que celui-ci n’aurait pas empêché la destruction de l’environnement
   5 Délimitation de la frontière maritime dans la région du golfe du Maine (Canada/

Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984, p. 357, opinion individuelle de M. le
juge Schwebel.

                                                                                      68

       droits souverains et espaces maritimes (op. diss. caron)           354

marin et la pêche déprédatrice imputées à des ressortissants nicaraguayens)
et aﬃrme qu’ils sont distincts des types de comportement dont le Nicara-
gua fait grief à la Colombie (à savoir l’ingérence dans sa juridiction et ses
droits souverains exclusifs qu’il prête à la Colombie dans sa zone écono-
mique exclusive). La Cour conclut que « les faits allégués sous-tendant,
d’une part, les première et deuxième demandes reconventionnelles de la
Colombie et, d’autre part, les demandes principales du Nicaragua sont de
nature diﬀérente » (ordonnance, par. 37).
   12. Recherchant s’il y a lieu de conclure à une connexité en droit dans
le cas des première et deuxième demandes reconventionnelles, la Cour
estime que les instruments ou principes juridiques invoqués sont diﬀérents
dans la mesure où la Colombie se prévaut de règles de droit international
coutumier et d’instruments relatifs à la protection de l’environnement
marin, tandis que le Nicaragua s’appuie sur les règles de droit internatio-
nal coutumier relatives au droit de la mer telles que reﬂétées dans les par-
ties V et VI de la convention des Nations Unies sur le droit de la mer. La
Cour conclut également que les buts juridiques poursuivis sont diﬀérents,
la Colombie souhaitant obtenir que le Nicaragua agisse pour protéger et
préserver l’environnement marin, et celui-ci, que la Colombie s’abstienne
de toute ingérence dans sa juridiction et ses droits souverains au sein de la
même zone (ordonnance, par. 38).
   13. Le raisonnement suivi par la Cour, aussi catégorique soit-il, atteste
la malléabilité d’un tel ensemble de facteurs et, partant, révèle la part
d’appréciation qui entre en jeu.
   14. C’est à juste titre que la Cour tient les types de comportement en
cause pour factuellement diﬀérents, bien qu’ils soient à l’origine, dans les
deux cas, de violations alléguées d’obligations analogues dans une seule et
même zone. Les actions positives que le Nicaragua reproche à la Colom-
bie viseraient, notamment, à préserver et à protéger l’environnement
marin, tandis que les omissions que la Colombie reproche au Nicaragua
rendraient possibles la pêche déprédatrice et la destruction de ce même
environnement. La Cour juge à bon escient diﬀérents les instruments et
principes juridiques invoqués de part et d’autre, bien que tous aient trait
à des espaces maritimes ainsi qu’aux obligations et responsabilités des
Etats dans une seule et même zone maritime. La Cour estime que les buts
juridiques poursuivis de part et d’autre sont diﬀérents, bien que chaque
Partie demande que soient clariﬁées les obligations équivalentes de l’autre
dans une seule et même zone maritime.
   15. Au vu du libellé de l’article 80, la Cour, exerçant sa part d’appré-
ciation, est censée s’interroger sur l’existence d’une connexité directe entre
la demande reconventionnelle et l’objet de la demande de la partie
adverse. Mais quel est, au juste, l’objet de la demande du Nicaragua ?
   16. Un acte législatif unilatéral peut en lui-même constituer l’un des
éléments d’un ensemble factuel ; or, au cœur de l’objet de la demande du
Nicaragua et de l’ensemble factuel qui la sous-tend, ﬁgure la zone conti-
guë unique établie par le décret présidentiel colombien 1946 du 9 sep-
tembre 2013. Au paragraphe 12 de l’ordonnance, la Cour relève que, en

                                                                           69

        droits souverains et espaces maritimes (op. diss. caron)                   355

la présente instance, le Nicaragua recherche l’abrogation « [de] lois et
règlements promulgués par [la Colombie] qui sont incompatibles avec
[son] arrêt [du] 19 novembre 2012, notamment les dispositions d[u]
décret … 1946 du 9 septembre 2013 ». Déjà, au paragraphe 70 de son
arrêt du 17 mars 2016, la Cour, faisant référence à la « proclamation, par
la Colombie, d’une « zone contiguë unique » », notait que « les Parties
[avaient] adopté des positions diﬀérentes quant aux implications de cet
acte en droit international ».
   17. L’existence du décret présidentiel 1946 étant expressément visée
par le Nicaragua dans sa requête, et constituant un élément essentiel de
l’ensemble factuel dans lequel s’inscrit sa demande, il est indispensable,
lorsqu’on examine la question de la connexité directe, de comprendre que
les faits sur lesquels reposent les première et deuxième demandes recon-
ventionnelles de la Colombie sont ceux-là mêmes qui ont, dans une large
mesure, motivé la promulgation de ce décret. Dans le préambule du
décret 1946, qui rend compte de ces motivations, on peut ainsi lire les
considérations suivantes, dont certaines ont été soulignées par mes soins :
        « Considérant
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Que, conformément au droit international coutumier concernant
     la zone contiguë, les Etats peuvent exercer leurs droits souverains,
     leur juridiction et leur contrôle, notamment dans les domaines de la
     sécurité, du traﬁc de drogue, de la protection de l’environnement, de la
     ﬁscalité et des douanes, de l’immigration et de la santé ;
        Qu’il convient de déterminer l’étendue de la zone contiguë corres-
     pondant aux territoires insulaires situés dans la partie occidentale de
     la mer des Caraïbes, notamment ceux constituant l’archipel de San
     Andrés, Providencia et Santa Catalina, de manière à assurer la bonne
     gestion de l’archipel et de ses espaces maritimes, et à garantir ainsi la
     protection de l’environnement et des ressources naturelles, ainsi que le
     maintien de la sécurité globale et de l’ordre public ;
        Que l’Etat colombien est tenu de veiller à la préservation des éco-
     systèmes de l’archipel, essentiels à l’équilibre écologique de la zone,
     afin de préserver les droits historiques, traditionnels, ancestraux, envi-
     ronnementaux et culturels de ses habitants, ainsi que leur droit à la
     survie. » 6
En ce sens, le décret présidentiel 1946 se trouve précisément à la croisée
des ensembles factuels sous-tendant l’objet de la demande du Nicaragua,
d’une part, et les première et deuxième demandes reconventionnelles de la
Colombie, d’autre part. Les première et deuxième demandes reconven-
tionnelles présentent donc, selon moi, une connexité directe avec l’objet
de la demande du Nicaragua.

   6 Voir la traduction française du décret présidentiel 1946 du 9 septembre 2013 repro-

duite à l’annexe 9 du mémoire du Nicaragua, 3 octobre 2014, p. 91.

                                                                                     70

         droits souverains et espaces maritimes (op. diss. caron)                        356

   18. Mais qu’en est-il de la connexité directe en droit ? Premièrement, il
convient de souligner que la connexité directe exigée à l’article 80 n’a pas
à être établie à la fois en fait et en droit. Il suﬃt, selon moi, qu’elle soit
factuelle ou juridique. Dans le contexte de contentieux nationaux mettant
en jeu des questions d’immunité souveraine, la Commission du droit
international, à l’article 9 (consacré aux demandes reconventionnelles) de
son projet d’articles sur les immunités juridictionnelles des Etats et de
leurs biens, adopté en 1991, a ainsi indiqué que, eu égard à la codiﬁcation
du sujet, la connexité directe était suﬃsamment établie si elle l’était en fait
ou en droit :
        « Un Etat qui intente une procédure devant un tribunal d’un autre
      Etat ne peut invoquer l’immunité de juridiction devant ledit tribunal en
      ce qui concerne une demande reconventionnelle qui est fondée sur le
      même rapport de droit ou les mêmes faits que la demande principale. » 7
Deuxièmement, l’examen des buts juridiques poursuivis par les Parties en
ce qui concerne le décret présidentiel 1946 révèle néanmoins l’existence
d’une connexité directe en droit également, puisque le Nicaragua demande
l’abrogation de ce décret, tandis que, par ses première et deuxième demandes
reconventionnelles, la Colombie espère obtenir la reconnaissance, voire la
résolution, des préoccupations ayant motivé sa proclamation.
   19. Dans l’exercice que je fais, quant à moi, de ma part d’appréciation,
je conclus ainsi à l’existence d’une connexité directe entre les première et
deuxième demandes reconventionnelles de la Colombie et l’objet des
demandes du Nicaragua. L’examen de la question des principes sous-
tendant la condition de connexité directe, ainsi que des facteurs retenus
par la Cour, ne fait que renforcer cette conclusion.


         III. Principes sous-tendant les considérations relatives
             à la recevabilité de demandes reconventionnelles

   20. Quels sont les principes sous-tendant le raisonnement de la Cour
quant à la recevabilité de demandes reconventionnelles ? En quoi les diﬀé-
rents facteurs mentionnés par la Cour dans son ordonnance servent-ils ces
principes ? Ceux-ci justiﬁent-ils une hiérarchisation desdits facteurs ? Bien
que la Cour n’en fasse aucune mention dans la présente ordonnance, elle a
été amenée à faire état de ces principes par le passé. Dans cette section, je
passerai en revue ceux qu’elle a discernés jusqu’à présent, et analyserai ce
qu’il y a lieu d’en conclure quant à la part d’appréciation à exercer.
   21. La Cour a, dans le cadre de plusieurs décisions, dégagé les prin-
cipes qui sous-tendent son raisonnement quant à la recevabilité de
demandes reconventionnelles et les divers facteurs à l’aune desquels s’ap-
précie l’existence d’une connexité directe. Selon moi, elle a distingué au
moins cinq de ces principes.
  7   Annuaire de la Commission du droit international, 1991, vol. II, deuxième partie, p. 30.

                                                                                           71

        droits souverains et espaces maritimes (op. diss. caron)                  357

   22. Premièrement, la Cour a maintes fois indiqué que les demandes
reconventionnelles pouvaient favoriser « l’économie de procès ». Si la
question qui se pose est celle de savoir si une demande reconventionnelle
— acte juridique autonome relevant de la compétence de la Cour — doit
être examinée en tant que telle ou, au contraire, dans le cadre d’une aﬀaire
distincte, le principe que la Cour a retenu est clair : elle doit être examinée
dans le cadre de la même aﬀaire, si cela va dans le sens d’une économie de
procès. Bien que la Cour ne l’ait pas expressément spéciﬁé, il y a lieu de
penser que cette économie de procès renvoie à la fois à ses propres res-
sources limitées et à celles des parties. Deuxièmement, la Cour a men-
tionné un autre principe, souvent concomitamment à celui d’économie de
procès, et qui lui est connexe : il s’agit d’éviter l’incohérence des résultats
à laquelle risque de conduire un examen fragmentaire, dans le cadre d’af-
faires distinctes, d’aspects imbriqués d’un même diﬀérend.
   23. Ces deux principes directeurs sont évoqués dans le développement
que la Cour consacre aux demandes reconventionnelles en l’aﬀaire rela-
tive à l’Application de la convention contre le génocide. Elle y écrit que,
     « en ce qui concerne les demandes reconventionnelles[,] il s’agit essen-
     tiellement de réaliser une économie de procès tout en permettant au
     juge d’avoir une vue d’ensemble des prétentions respectives des par-
     ties et de statuer de façon plus cohérente » 8.
   24. Entre la nécessité de simpliﬁer la procédure et celle d’éviter des
résultats incohérents, j’aurais tendance à penser que c’est le dernier de ces
principes qui est le plus impérieux, dans le cas d’une juridiction telle que
la Cour, qui traite d’aﬀaires revêtant un intérêt public majeur. La néces-
sité de parvenir, dans ce cadre, à une décision qui soit perçue comme juste
l’emporte, selon moi, sur celle d’y parvenir d’une manière qui soit eﬃcace.
L’on pourrait souhaiter combiner ces deux objectifs, mais si force est de
choisir, dans le contexte d’aﬀaires présentant de tels enjeux, je privilégie-
rais la cohérence des résultats, car son absence aurait, entre autres eﬀets,
celui d’aﬀaiblir la portée de la décision rendue.
   25. Troisièmement, la Cour a évoqué la bonne administration de la
justice, quoique sans entrer dans le détail de cette expression, qui pourrait
être une manière succincte de se référer à la fois à l’économie de procès et
à la nécessité d’éviter des résultats incohérents. Quatrièmement, la Cour,
encore que moins expressément et moins systématiquement, a discerné
comme autre principe à l’œuvre le droit qu’a le demandeur de présenter
ses prétentions comme il a choisi de le faire, et de ne pas voir les eﬀorts
qu’il déploie pour que celles-ci soient jugées contrariées par d’éventuelles
demandes reconventionnelles. Ce principe reﬂète peut-être l’aversion
générale qu’inspire l’idée d’abus de procédure, et pourrait plus justement
être rattaché à l’objectif de bonne administration de la justice.

   8 Application de la convention pour la prévention et la répression du crime de géno-

cide (Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance du
17 décembre 1997, C.I.J. Recueil 1997, p. 257, par. 30.

                                                                                    72

          droits souverains et espaces maritimes (op. diss. caron)                 358

   26. L’on peut considérer que ces troisième et quatrième principes sous-
tendent la décision rendue en l’aﬀaire relative à l’Application de la conven-
tion contre le génocide, dans laquelle la Cour a dit que
        « le défendeur ne [pouvait] … imposer par [la] voie [reconventionnelle]
        au demandeur n’importe quelle demande, au risque de porter atteinte
        aux droits de celui-ci et de compromettre la bonne administration de
        la justice » 9.
  27. Ces quatre principes sous-tendent vraisemblablement le raisonne-
ment que tiennent toutes les juridictions en ce qui concerne les demandes
reconventionnelles. Mais si ces principes-là sont communs à l’ensemble
des juridictions que je connais, il en est un cinquième, propre à la Cour.
  28. Ce cinquième et dernier principe reﬂète le rôle unique dévolu à la
Cour en matière de règlement paciﬁque des diﬀérends internationaux. Le
paragraphe 1 de l’article 33 de la Charte des Nations Unies dispose que
        « [l]es parties à tout diﬀérend dont la prolongation est susceptible de
        menacer le maintien de la paix et de la sécurité internationales
        doivent en rechercher la solution, avant tout, par voie de négocia-
        tion, d’enquête, de médiation, de conciliation, d’arbitrage, de règle-
        ment judiciaire, de recours aux organismes ou accords régionaux, ou
        par d’autres moyens paciﬁques de leur choix ».
Le règlement judiciaire est l’une seulement des diverses méthodes énumé-
rées, et il ne fait guère de doute que c’est à la Cour internationale de
Justice que les auteurs de la Charte songeaient en y faisant référence. Il
n’est pas certain, toutefois, que l’analyse juridique garantisse nécessaire-
ment les solutions les plus durables dans le cas de diﬀérends internatio-
naux complexes. En réalité, de tels diﬀérends peinent à être résolus. Leur
complexité est telle que les vues des divers protagonistes vont souvent
jusqu’à diverger sur la question de ce qui en constitue l’objet. Il n’y a
donc pas lieu d’être surpris qu’un Etat, en préparant la requête qu’il des-
tine à la Cour, présente ses moyens dans l’optique qui est la sienne. Mais,
dans cette hypothèse, nous devons également admettre que la Cour risque
de ne se voir oﬀrir qu’une description partielle d’une question complexe.
Que la demande reconventionnelle et la demande se fondent ou non sur
les mêmes principes ou instruments juridiques ne me semble dès lors pas
pertinent. Assurément, il est préférable, au regard des principes visant à
garantir l’économie de procès et à éviter des résultats incohérents, que les
instruments juridiques invoqués soient les mêmes. Mais il n’y a pas lieu de
s’attendre à ce qu’une demande reconventionnelle impliquant le même
ensemble factuel aborde le diﬀérend dans la même optique ni de penser
qu’elle doive, dans sa formulation juridique, renvoyer à des instruments
qui seraient forcément les mêmes 10. En réalité, dans la mesure où elle

   9C.I.J. Recueil 1997, p. 257-258, par. 31.
   10Voir A. D. Renteln, « Encountering Counterclaims », Denver Journal of International
Law and Policy, vol. 15, 1986-1987, p. 392-393.

                                                                                     73

        droits souverains et espaces maritimes (op. diss. caron)                359

cherche à mieux saisir la complexité du diﬀérend qui lui est soumis, la
Cour doit escompter que les principes ou instruments invoqués seront
plus souvent diﬀérents qu’identiques. Dans cette perspective, l’examen de
demandes reconventionnelles recouvrant le même ensemble factuel lui
permet de mieux cerner et traiter le diﬀérend, ce qui sert l’objectif de
règlement paciﬁque. S. Murphy écrit :
        « Les diﬀérends internationaux qui ne peuvent être résolus par la
     voie diplomatique sont souvent compliqués, chacune des parties
     avançant des prétentions qui pourraient être valables. En se mon-
     trant souple quant à la procédure, la Cour prend acte de cette com-
     plexité, et se ménage la possibilité d’appréhender le diﬀérend dans
     son contexte factuel et juridique plus général, et, partant, d’aboutir à
     un règlement plus exhaustif et plus juste. » 11


                                IV. Conclusion

   29. Un diﬀérend est perçu de diﬀérentes manières non seulement par
les Etats concernés, mais aussi par les citoyens de ces Etats. Le préambule
de l’acte constitutif de l’UNESCO note fort à propos que, puisque les
diﬀérends internationaux prennent naissance dans l’esprit des hommes,
« c’est dans l’esprit des hommes que doivent être élevées les défenses de la
paix ». De même, les diﬀérends internationaux soumis à la Cour ne sont
pas de simples désaccords juridiques entre hauts responsables gouverne-
mentaux mais aussi, dans la plupart des cas, des diﬀérends dans l’esprit
des peuples des deux Etats. C’est donc dans l’esprit des peuples des deux
Etats que l’on peut espérer régler véritablement les diﬀérends internatio-
naux d’envergure. Il est vrai que tous les points de vue ne seront pas
légitimés par l’instance judiciaire, mais l’on peut néanmoins admettre une
diversité de points de vue quant à l’objet réel du diﬀérend.
   30. En déclarant recevables les troisième et quatrième demandes recon-
ventionnelles, la Cour a pu analyser en meilleure connaissance de cause le
diﬀérend international dont elle est saisie en l’espèce et se donner les
moyens d’en assurer le règlement paciﬁque à long terme. Pour les raisons
exposées ci-dessus, je pense que le fait de déclarer recevables les première
et deuxième demandes reconventionnelles aurait présenté les mêmes
avantages.

                                                   (Signé) David D. Caron.




   11 Sean Murphy, « Amplifying the World Court’s Jurisdiction through Counter-Claims

and Third-Party Intervention », George Washington International Law Review, vol. 33,
2000, p. 20.

                                                                                  74

